DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite inter alia, “the controller is configured to control on/off based on...”.  The phrase “control on/off” is unclear. What exactly is being controlled on/off? What do the on and off states refer to?  For the purpose of examination over prior art this limitation is broadly interpreted as any on/off control in the device.  Claims 2-17 and 20 are rejected as being dependent on either of claims 1 or 19.
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.  Applicant argues that the cited references, and any combination thereof, fail to teach or suggest the features “…wherein the controller is configured to control on/off based on a front surface resistance of the medium”.  Examiner submits that Dryczynski indeed at least suggests these feature, as detailed in the Claim Rejections section blow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,790,854 to Dryczynski et al. in view of US 5,642,2254 to Benwood et al..
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,320,817 to Zaretzky in view of US 5,642,2254 to Benwood et al..
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dryczynski in view of Benwood et al., as applied to claim 1 above, and further in view of US 8,320,817 to Zaretzky.

The rejections of claim(s) 1-17, 19 and 20 in the Office Action dated 01/03/2022 are incorporated herein in their entirety with the following additions.
Regarding independent claims 1 and 19, Dryczynski further states it is well known that moving webs of material having high electrical resistance are more susceptible to become statically charged, and the removal of static charge according to the disclosed invention applied to webs of different materials (e.g. polyester, paper, synthetic) more advantageously used in the case of sensitive webs (col. 1 lines 7-20, col. 7 lines 14-23).  Thus, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the the claimed static elimination device such that the controller is configured to control on/off based on a front surface resistance of the medium for at least the purpose of selectively controlling the device according to the likeliness of occurrence of static charge from the medium, therefore reducing power usage. 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852